Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-38 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 7-10, 12-13 and 15-16 of U.S. Patent No. 8,439,385. Although the claims at issue are not identical, they are not patentably distinct from each other because the current application only differs from the cited patent by separately naming the stem and the fork and relating other components to the stem rather than to the fork as in the cited patent even though the stem and fork operate together as a single unit (8,439,385, C4, L 28-29).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


Claim(s) 21-38 is/are rejected under pre-AIA  35 U.S.C. 102(a) as being anticipated by Gunter (7,000,935).
Consider Claim 21, Gunter discloses a tricycle operable between a first mode of operation steerable by a tricycle rider, and a second mode of operation steerable by an individual pushing the tricycle, the tricycle comprising: a frame(48), that does not require length adjustment during change from said first mode to said second mode; a pair of rear wheels (54) for rotatable connection to the frame; a front wheel (40) having opposing sides and a front wheel axis; a pair of pedals (42), each pedal configured to rotate the front wheel (Fig. 1); a fork (38) having at least one blade (Gunter discloses 2 blades) configured to support the front wheel in a manner permitting the front wheel to rotate about the front wheel axis; a stem (upper end of 38, See Fig. 4) configured to be rotatably moveable with the fork and rotatably connectable to the frame; and a rider handle (32), configured to turn the fork about a stem axis transverse to the front wheel axis (See Fig. 1), the rider handle, in the first mode, being configured to be rotationally coupled with the stem in a manner permitting a tricycle rider to exert forces on the rider handle and thereby turn the fork (Fig. 1, C2, L60-67), and the rider handle in the second mode, being configured to be rotationally uncoupled from the stem (Fig. 1, C2, L60-67), preventing forces on the rider handle from turning the fork.
Consider Claim 22, Gunter discloses all the features of the claimed invention, as described above, and further discloses, wherein the fork (38) includes two blades configured to rotatably support the front wheel therebetween (Fig. 1).
Consider Claim 23, Gunter discloses all the features of the claimed invention, as described above, and further discloses, wherein the handle is configured to be uncoupled from the stem via a manually activatable release mechanism (C2, L60-67).
Consider Claim 24, Gunter discloses all the features of the claimed invention, as described above, and further discloses, wherein the handle is configured to be coupled to the stem via a snap-in-place mechanism (C2, L60-67, 36 is capable of snapping in).
Consider Claim 25, Gunter discloses all the features of the claimed invention, as described above, and further discloses, comprising a coupling mechanism (Fig. 1, C2, L60-67) associated with the stem, for permitting an operator to selectively couple and uncouple a rotational connection between the handle and the stem.
Consider Claim 26, Gunter discloses all the features of the claimed invention, as described above, and further discloses, wherein the coupling mechanism is configured such that in the second mode, the rider handle is freely rotatable independent of the stem, and in the first mode the rider handle is locked to the stem for rotation with the stem (C46, L44-46).
Consider Claim 29, Gunter discloses all the features of the claimed invention, as described above, and further discloses wherein the frame is configured to maintain a fixed, non-adjustable distance between the fork stem and the rear wheels (Gunter does not disclose any features which would alter the distance between the fork stem and the rear wheels).
Consider Claim 30, Gunter discloses all the features of the claimed invention, as described above, and further discloses including a parental handle (93) extending from a rear portion of the tricycle and permitting the tricycle to be pushed and steered from behind (Fig. 1).
Consider Claim 31, Gunter discloses a tricycle operable between a first mode of operation steerable by a tricycle rider, and a second mode of operation steerable by an individual pushing the tricycle, the tricycle comprising: a frame (46); a pair of rear wheels (54) for rotatable connection to the frame; a front wheel (40) having opposing sides and a front wheel axis; a pair of pedals (42), each pedal configured to rotate the front wheel (Fig. 1); a fork (38) having at least one blade configured to support the front wheel in a manner permitting the front wheel to rotate about the front wheel axis (Fig. 1); and a rider handle (32), configured to turn the fork in an axis (Fig. 1) transverse to the front wheel axis, the rider handle, in the first mode, being configured to be rotationally coupled with the fork in a manner permitting a tricycle rider to exert forces on the rider handle and thereby turn the fork (Fig. 1, C2, L60-67), and the rider handle in the second mode, being configured to be rotationally uncoupled from the fork, preventing forces on the rider handle from turning the fork (Fig. 1, C2, L60-67).
Consider Claim 32, Gunter discloses all the features of the claimed invention, as described above, and further discloses wherein the fork includes two blades configured to rotatably support the front wheel therebetween (Fig. 1).
Consider Claim 33, Gunter discloses all the features of the claimed invention, as described above, and further discloses wherein the handle is configured to be uncoupled from the fork via a manually activatable release mechanism (C2, L 60-67). 
Consider Claim 34, Gunter discloses all the features of the claimed invention, as described above, and further discloses wherein the handle is configured to be coupled to the fork via a snap-in-place mechanism (C2, L 60-67, 36 is capable of being snapped in).
Consider Claim 35, Gunter discloses all the features of the claimed invention, as described above, and further discloses further comprising a coupling mechanism associated with the fork, for permitting an operator to selectively couple and uncouple a rotational connection between the handle and the fork (C2, L60-67).
Consider Claim 36. (New) The tricycle of claim 35, wherein the coupling mechanism is configured such that in the second mode, the rider handle is freely rotatable independent of the fork, and in the first mode the rider handle is locked to the fork for rotation with the fork.
Consider Claim 37, Gunter discloses all the features of the claimed invention, as described above, and further discloses wherein the frame is configured to maintain a fixed, non-adjustable distance between the head tube and the rear wheels (Gunter does not disclose any features which would alter the distance between the fork stem and the rear wheels).
Consider Claim 38, Gunter discloses all the features of the claimed invention, as described above, and further discloses further including a parental handle (93) extending from a rear portion of the tricycle and permitting the tricycle to be pushed and steered from behind (Fig. 1).
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 27 and 28 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gunter (7,000,935).
Consider Claim 27, Gunter discloses all the features of the claimed invention, as described above, and further discloses wherein the front wheel has a diameter and a width (Fig. 1), wherein the stem has a minimum diameter (Fig. 1), and suggests in Fig. 1 wherein the width of the front wheel is at least three times greater than the minimum diameter of the stem but does not specifically disclose theses size relationships.
It would have been an obvious matter of design choice to provide the claimed size relationships, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
Consider Claim 28, Gunter discloses all the features of the claimed invention, as described above, and further discloses wherein the stem includes a metal (C2, L56) tube that has a minimum diameter that is smaller than a width of the front wheel (Fig. 1) but does not specifically disclose a steel tube or the specific size ratio of the stem being 4 times smaller than the width of the wheel.
It would have been an obvious matter of design choice to provide the claimed size relationships, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide a steel tube in the stem, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. See also Ballas Liquidating Co. v. Allied industries of Kansas, Inc. (DC Kans) 205 USPQ 331.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN A EVANS whose telephone number is (571)270-7022. The examiner can normally be reached 9-4 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James A Shriver can be reached on (303) 297-4337. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRYAN A EVANS/Primary Examiner, Art Unit 3618